Citation Nr: 1614549	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  10-14 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for malaria. 

2. Whether new and material evidence has been received to reopen a claim of service connection for hepatitis.

3. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus (DM), type II.

4. Entitlement to an initial rating for posttraumatic stress disorder (PTSD) higher than 10 percent before December 6, 2012, and 50 percent thereafter.

5. Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to November 1971 and from April 1974 to April 1977. He received the Army Commendation Medal, Combat Infantryman Badge, and Purple Heart Medal.

These matters come before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. In that decision, the RO denied the Veteran's petition to reopen claims of service connection for malaria and hepatitis as new and material evidence had not been submitted, denied entitlement to service connection for hypertension, and denied entitlement to a compensable rating for bilateral hearing loss. The RO also granted service connection for PTSD and assigned an initial 10 percent disability rating, effective October 24, 2007; in May 2013, the Agency of Original Jurisdiction (AOJ) increased this rating to 50 percent effective December 6, 2012. 

While several decisional documents in the file characterize the issue regarding hepatitis as "Hepatitis C," the Board finds it is more appropriate to characterize the issue as hepatitis generally, as there are several different forms of hepatitis (something that was unknown in the early 1970s when the Veteran was treated for it in service). This change is reflected on the title page.

The Veteran testified before the undersigned at an April 2012 videoconference hearing at the RO. A transcript of that hearing has been reviewed and associated with his claims folder.

This claim was remanded by the Board in December 2012. 


FINDINGS OF FACT

1. In January 2004, the RO denied a claim of service connection for malaria; the appellant did not appeal that determination and no new and material evidence was received within one year from its issuance. 

2. Evidence received since the January 2004 RO decision does not raise a reasonable possibility of substantiating the claim of service connection for malaria. 

3. In January 2004, the RO denied a claim of service connection for hepatitis; the appellant did not appeal that determination and no new and material evidence was received within one year from its issuance. 

4. Evidence received since the January 2004 RO decision does not raise a reasonable possibility of substantiating the claim of service connection for hepatitis. 

5. The weight of the evidence is against a finding that hypertension was manifested during service or a presumptive period, or is otherwise related to the Veteran's active service. 

6. For the entire time period on appeal, there has been social and occupational impairment due to depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, irritability, anhedonia, hopelessness, amotivation, schizoid traits and disturbances of motivation and mood. 

8. Bilateral hearing loss is manifested by no more than level I hearing for both ears.


CONCLUSIONS OF LAW

1. The January 2004 RO decision that denied a claim for malaria is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 30.302, 20.1103 (2003). 

2. Evidence received since the January 2004 decision denying service connection for malaria is not new and material and the claim is not reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 

3. The January 2004 RO decision that denied a claim for hepatitis is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 30.302, 20.1103 (2003).

4. Evidence received since the January 2004 decision denying service connection for hepatitis is not new and material and the claim is not reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5. The criteria for an award of service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015). 

6. For the entire time period on appeal, the criteria for a rating of 50 percent, but no more, for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.130, Diagnostic code (DC) 9411 (2015).

8. The criteria for a compensable disability evaluation for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.85, 4.86 and Part 4, DC 6100 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In a December 2007 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015). The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide. The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The December 2012 Board remanded requested compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006) regarding the whether there was new and material evidence sufficient to reopen claims of service connection for malaria and hepatitis. VAOPGCPREC 6-2014 concludes that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim. In other words, the opinion holds that Kent, 20 Vet. App. 1, is no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen. 

In concluding this, the Office of General Counsel (OGC) looked to the legislative history and amendments to the statute and case law. For example, OGC noted that "[n]othing in the plain language of section 5103(a)(1) requires VA to analyze the evidence provided for a previously finally decided claim and inform the claimant of its inadequacy." Additionally, in 2012, Congress revised § 5103(a) by removing the requirement that notice to be provided after a claim had been received. See Pub. L. No. 112-154, § 504(a), 126 Stat. 1165, 1191 (2012). OGC stated that the change in the law now allowed for notice to be provided on the "claims application forms," which showed Congress' understanding that the statute allows VA to provide generic notice.

Finally, OGC concluded that case law from the U.S. Court of Appeals for the Federal Circuit, decided after Kent, supports this conclusion. For example, in Wilson v. Mansfield, the Federal Circuit held that the language of the statute was not "intended to require an analysis of the individual claim in each case," but only to require notice of "the information and evidence necessary to substantiate the particular type of claim being asserted." 506 F.3d 1055, 1059 (Fed. Cir. 2007). OGC also stated that Vazquez-Flores v. Shinseki made clear that "Wilson and Paralyzed Veterans put to rest the notion that the VA is required to provide veteran-specific notice, although Wilson requires the notice be claim-specific." 580 F.3d 1270, 1277 (Fed. Cir. 2009). 

Here, the Veteran was sent a letter in December 2012 stating the reason his initial claim was denied and citing to the November 1977 RO decision, not the last prior final denial (January 2004 RO decision). However, the reasons for the denials remained the same; there was no present malaria disability. 

The record also shows the Veteran understands the information and evidence necessary to adjudicate the claim (see, evidence sent by the Veteran in November 2003 and June 2013). For these reasons, the Board finds that any deficiency in the VCAA notice has been overcome, and the Veteran therefore has not been prejudiced by any deficiency in the notice. The Veteran had a meaningful opportunity to participate effectively in the processing of the claim and has been represented for this appeal. As explained below, he received a hearing. Any notice deficiency would constitute harmless error which does not unfairly prejudice the Veteran. See Shinseki v. Sanders, 556 U.S. 396 (2009). No additional development is required with respect to the duty to notify. 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2015). VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015). Relevant service treatment and VA medical records have been associated with the claims file. The Veteran was given VA examinations in 2012 and 2013, which are fully adequate as they fully addressed rating criteria, included file review, and were fully responsive to the question at issue. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Regarding the increased rating for PTSD, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities that addressed mental disorders to remove outdated references to the DSM and to replace them with references to the recently updated DSM-V. The provisions of the interim final rule applied to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014. The Secretary did not intend for the provisions of the interim final rule to apply to claims that had been already certified for appeal to the Board, or that were pending before the Board, the Court, or the United States Court of Appeals for the Federal Circuit. See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014). 

As explained, the Board remanded this claim in December 2012, prior to the rule promulgated by the Secretary and becoming effective in August 2014. Since the Secretary did not intend for the DSM-V to apply in pending cases, the Board finds it is unnecessary and would be unfair to delay this case further with a remand to have an examiner use the DSM-5. 

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). Here, the transcript of the April 2012 Board hearing shows the Veteran gave information regarding his claims and responded to questions aimed at determining whether further information was needed to substantiate the claims. The Veteran, who is represented, has not raised complaints regarding the conduct of the hearing. 

In December 2012, the Board remanded this claim for Kent notice, VA records, and new VA examinations and opinions. The Board finds that there has been substantial compliance with the remand. See Stegall v. West, 11 Vet. App. 268 (1998). The duties to notify and to assist have been met.

New and Material Evidence

A claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7104(b) (West 2014). An exception to this rule is 38 U.S.C.A. § 5108 (West 2014), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the new claim. 

New evidence is defined as existing evidence not previously received by agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2015). 

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The Court has held that the Board's analysis of the issue of reopening must first be confined to the subject of existence of new and material evidence alone and not based on whether it would lead to a grant of the claim. Shade v. Shinseki, 24 Vet. App. 110 (2010). In Shade, the claim was denied originally because there was no present disability and the evidence received to reopen the claim showed the veteran currently had the present disability. The Court held the claim was to be reopened because new and material evidence was received even though there was still no nexus opinion of record. Id. 

Malaria

The Veteran originally filed a claim for malaria in July 1972, in between his years of service. In February 1973, the RO administratively denied the claim because he failed to report to an examination. In May 1977, after his second period of service, the Veteran filed to reopen this claim and it was again denied in November 1977; a VA examination showed the disability was not found. He filed to reopen the claim again in August 2003 and it was denied in January 2004. After that denial, nothing was added to the file until the Veteran filed new and different claims in 2007. 

At the time of the last prior final denial, the evidence consisted of: the Veteran's assertions, service treatment records, an August 1977 VA examination report, VA records (where the Veteran reported a history of malaria) and the Veteran's letters to his mother regarding malaria in service. 

Service treatment records show that in August 1966, the Veteran suffered a fever of unknown origin and was to be admitted to the hospital. A summary noted he was hospitalized for twelve days, after which he was discharged to duty. His throat appeared inflamed on three first days of hospitalization. The diagnosis was acute pharyngitis. A clinical record cover sheet confirms this diagnosis. The clinical data for a malaria smear states "no malaria seen." (There is no date on this record, but it is from same facility as clinical record cover sheet.) 

The Veteran wrote letters to his mother while in service (sent to VA by the Veteran in November 2003). Some of these letters were dated 1966. He stated he was getting out of the hospital after treatment for malaria. ("Me and some joker named malaria haven't been getting along too good lately. I had a fever of 106 for the three days and now I'm back down to 100.") In November 1971, the Veteran signed a malaria debrief record stated that he recognized that by virtue of being in Vietnam he was exposed to malaria (which might develop long after departure from Vietnam) and that he agreed to continue taking antimalarial tablets. A Report of Medical Examination (RME) from the same month shows he stated he was in good health. 

In January 1977, nearing his second term in service, he did not report malaria on the Report of Medical History (RMH), but reported hepatitis and amoebic dysentery in Vietnam in 1971 (this is supported by a March 1971 clinical record narrative summary). 

In August 1977, the Veteran attended a VA examination. In the digestive system section of the VA examination report, the examiner wrote that there was a history of malaria, amebiasis, hepatitis in 1971 while in Vietnam. The Veteran was hospitalized and treated. He had asymptomatic liver function. A malaria smear was completed. A July 1977 lab note states: "No malaria parasites seen." The endocrine system was normal. 

Since the last prior final denial, the evidence now includes one September 1981 VA treatment record (received in April 2013) where the Veteran complained of epigastric spasm. Incidentally, he reported a history of malaria and hepatitis in service. 

Here, the file is still missing a diagnosis of malaria or any malaria residuals, to include complaints or treatment for such a diagnosis or residuals. The present disability element is still unestablished; the fact that the Veteran has long asserted he had malaria in service is unchanged, but the service treatment records showing he did not have malaria is plain. The Veteran has resubmitted service treatment records that he originally received from VA and his letters which he had sent prior to the last final denial; these do not show anything new. His assertions are the same. There is no reasonable possibility of substantiating the claim under 38 C.F.R. § 3.156(a). The claim is not reopened. 




Hepatitis

The procedural history of this claim is similar to that of that of malaria above. 

At the time of the last prior final denial, the evidence consisted of: the Veteran's assertions, service treatment records, an August 1977 VA examination report, VA records and the Veteran's letters to his mother regarding hepatitis in service. As noted above, unlike malaria, the Veteran did have hepatitis in service (the form was not characterized, as different strains of hepatitis were not recognized at the time). 

Several March 1971 service treatment records show the Veteran was admitted to the hospital and treated for hepatitis and amebiasis. His letters to his mother also show he reported to her he had malaria and an April 1971 RME/RMH (given prior to his initial marriage) stated he had hepatitis one and half months prior. In the August 1977 VA examination report, in the digestive system section of the VAX, the examiner wrote noted the history of amebiasis and hepatitis in 1971 while in Vietnam. The Veteran was hospitalized and treated. He had asymptomatic liver function. The endocrine system was normal. 

In August 2003, a VA record noted a chief complaint of hepatitis A in Vietnam. The Veteran stated that he had hepatitis in Vietnam, was treated and returned to the United States. He felt well after that. Then, a year ago, he had discomfort in the epigastrium and across the upper abdomen; had sonogram and was told liver was inflamed last year. However, there were negative studies. He reported a history of type hepatitis in service. The assessment was unclear hepatitis/fatty liver. Epigastric pain was possibly secondary to obesity. A full panel of follow up VA laboratory testing for hepatitis was negative. The September 2003 VA diabetes examination did state that there was some elevation of liver enzymes shown in VA treatment records. 

Since the last prior final denial, the evidence now includes an August 2006 VA psychiatric treatment record showing the Veteran reporting that he had recent diagnosis of cysts on his liver. He also reported a history of hepatitis in service due to drinking bad water. In August 2008, the Veteran stated he was going to Vietnam and Thailand the next day and needed medications. He denied complaints and was doing well; he also reported a history of hepatitis B. As mentioned above, a September 1981 VA treatment record noted the Veteran complained of epigastric spasm and incidentally reported a history of malaria and hepatitis in service. 

At the April 2012 Board hearing, the Veteran stated he was not currently being treated for hepatitis because there was "no treatment" for it. (Transcript, p 21.) 

The Board does not find a current diagnosis of hepatitis in the record; in contradiction to the Veteran's assertions about having hepatitis, the 2003 laboratory testing for all strains is clearly negative. Without a present disability, there is no reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). As there is no new and material evidence for this claim, it is denied. 

Service Connection for Hypertension

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015). 

Service connection generally requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a) and includes cardiovascular renal disease, to include hyper tension. See, Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013). Continuity will be considered for hypertension.

If certain chronic diseases (such as hypertension) become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disability during service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Regulations provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2015). Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id. The Court went on to state that "[P]ursuant to § 1110 and § 3.310(a), when aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation." Id. 

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established. 38 C.F.R. § 3.310(b). This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. Id. The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. Id.

The Board must determine the value of all pertinent lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). The evaluation of evidence generally involves three steps: competency, credibility and weighing the evidence as a whole. First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2) (2014). 

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372, 1377, Footnote 4 (Fed. Cir. 2007). However, laypersons have generally been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

The Board must then determine if the evidence is credible; in determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza, 7 Vet. App. 498. The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

The Veteran asserted in his October 2007 claim that his hypertension is secondary to his service-connected diabetes mellitus. He reports no symptoms regarding hypertension, as he was unaware that he had hypertension until it was diagnosed. (Transcript, p 13.) 

Service treatment records are negative for high blood pressure or a diagnosis of hypertension. 

Two VA examinations/opinions did not fully address the issue of secondary service connection, to include aggravation. In May 2013, a new opinion was issued which totals 21 pages and is completed with excerpts from the Veteran's electronic medical records. The past VA examination reports were excerpted as well. His current blood pressure medication and creatinine levels were noted. The examiner noted there was no nonproliferative diabetic retinopathy. The examiner noted blood pressure was normal throughout service (the Veteran stated he didn't know if he'd ever had high or low blood pressure on one RMH) and that at the VA examination in July 1977 he also had normal blood pressure. 

In August 2003 a VA record showed blood pressure to be 130/90; the Veteran had a current diagnosis of hypertension. 

Once again, a negative opinion was given regarding the direct, presumptive, secondary and secondary aggravation theories of service connection. The examiner cited to several medical resources in explaining that hypertension is frequently a comorbid condition. To summarize, as renal involvement progresses (from diabetic nephropathy) renal blood flow and glomerular filtration rate and the filtration fraction decline, while renal vascular resistance increases. Certain medications prevent and reverse that change. Without intervention, most people with type II DM develop nephropathy with microalbuminuria over 10 to 15 years, usually accompanied by the appearance of hypertension. As a result, the examiner explained that until there is evidence of overt nephropathy with macroalbuminuria, DM type II was not causing or aggravating hypertension. The Veteran's hypertension and DM were diagnosed at about the same time (which is why they are called co-morbid). He had normal renal function at this point and no evidence of nephropathy or nonproliferative diabetic retinopathy. His hypertension was extremely well-controlled since being diagnosed, which would support the preclusion of aggravation. Further citation to medical support was provided (see May 2013 opinion). 

Under the circumstances, the Board finds service connection for hypertension, on a direct, secondary or secondary aggravation basis is not warranted. In coming to this conclusion, the Board finds the May 2013 VA opinion to be the most probative evidence in the file because it shows that the entire file was reviewed and provides a reasoned explanation with citation to medical literature. The reasonable doubt rule is not for application and the claim is denied. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015) (stating any reasonable doubt is to be resolved in favor of the Veteran). 

Increased Ratings

When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

PTSD

The Board finds that a 50 percent rating best approximates the Veteran's symptoms during the time period on appeal because he consistently was shown to have depression, irritability/anger, moodiness, interpersonal conflict and some occupational and social impairment. As explained below, the Board relies on the competent and credible evidence in the file in coming to this determination. 

Here, the record shows service connection was originally granted for PTSD with an effective date of October 24, 2007 and a 10 percent rating. A 50 percent rating was later granted in May 2013, effective December 6, 2012. As explained further below, the Board has considered staged ratings, but finds a 50 percent rating is warranted for the entire time period on appeal. 

At the Board hearing, the Veteran described himself as "apartment bound" with little personal interactions with others. (Transcript, p 5.) He went to the store between one and three in the morning. (Transcript, p 6.) He did not have a problem with hygiene or feeding himself. (Transcript, p 8.) He had no interaction with his son for six years. Id. He was in touch with relatives from out of state. (Transcript, p 9.) 

The Veteran's PTSD disability is rated under the mental disorder schedule of ratings under 38 C.F.R. § 4.130 (2015). All mental disorders are rated under this code. The psychiatric symptoms listed in the below rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings. Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Further, 38 C.F.R. § 4.126(a) (2014), addressing evaluations of mental disorders, states: "[w]when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission." Reading §§ 4.126 and 4.130 together, it is evident that the "frequency, severity, and duration" of a veteran's symptoms must play an important role in determining his disability level. See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). In Vazquez-Claudio, the Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Id. at 117. 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity. Symptoms typifying this rating include flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id. 

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. Such symptoms typifying this rating include suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id. 

A maximum 100 percent rating is assigned when there is total occupational or social impairment. Typical symptoms are listed as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, DC 9411 (2015). 

In this case, the Veteran had been assigned Global Assessment of Functioning (GAF) scores of 55 (see December 2012 VA examination report) to 60 (see June 2008 VA examination report). The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995). As explained above, the Secretary of VA has indicated that DSM-IV is for application by the Board for claims pending before it. 79 Fed. Reg. 45094. An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. 38 C.F.R. § 4.126 (2013); VA O.G.C. Prec. Op. No. 10-95 (Mar. 1995). 

According to the DSM-IV, GAF scores of 51 to 60 reflect moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, and school functioning (e.g. few friends, conflicts with peers or co-workers). Id. 

Records prior to the time period on appeal show the Veteran was divorced but often spent time with friends, to include traveling with friends. He also went to the gym and had a fairly good relationship with his children and grandchildren. (see August and October 2006 and September 2007 VA records). 

In April 2008, he denied complaints and was doing well; depression/PTSD was stable. 

At the June 2008 VA examination, the Veteran stated he recently went to Vietnam and had a good experience. Has numerous Asian friends and seldom had bad thoughts about Vietnam because "that war is over." He was vague when probed regarding symptoms of PTSD. He had no drug or alcohol problems and no past arrests. He described his past work history (prior to time period on appeal) and stated that he had a "super job." His divorces occurred over ten years' prior and he could not give reasons for his divorces. He enjoyed presently living alone in a motel because he did not have any household responsibilities. He engaged in normal activities of daily living with no interruption and loved travel. 

The examiner noted it was unusual that Veteran's psychological testing was reflective of PTSD but his presentation at the interview was of a normal individual with no significant mental problems or symptoms of PTSD. The Veteran reported anger control problems that did not impact work when he was employed. The examiner diagnosed depression (secondary to PTSD) and PTSD; psychological testing was valid and the examiner felt he was minimizing symptoms. 

Treatment records did note moderate symptoms; for example, a July 2008 VA mental health outpatient treatment plan noted mood and anger problems with anxiety symptoms and compulsive behavior. He had maladaptive personality patterns. Another appointment record from the same month noted a mental status evaluation showing the Veteran looked his stated age, and was cooperative and responsive. He was alert and oriented to person, place, and time with no psychomotor disturbances. He was dressed and groomed appropriately. His speech had a normal rate, rhythm, and volume. His mood was mildly depressed and anxious, but his affect was appropriate, and he was not in acute distress. His thought process was logical, organized and goal directed, with his thought content nondelusional. His cognition was intact. He denied any suicidal/homicidal ideation and his insight is good; judgment is intact. The Board finds such records to be representative of the other treatment records in the file. 

The Veteran received another VA examination in December 2012. His problems included finances, a lack of a relationship with his children and social isolation. The examiner stated he had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. The Veteran lived by himself. His children lived nearby, but he did not see them because he did not feel they made time for a relationship with him. He had friends that visited; he would go out to eat and otherwise watched TV at home. He retired in 2006 and drew retirement from that company. He had depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, and disturbances of motivation and mood. His depressive symptoms included irritability, anhedonia, hopelessness, amotivation and loss of interest. He had no suicidal ideation, but did have some schizoid traits. (A January 2013 addendum shows the file was reviewed with no changes to the report.)

As explained above, the Federal Circuit has endorsed an approach whereby the Board is to identify the symptoms associated with the service-connected mental health disability, determine whether they are of the kind enumerated in the regulation, and if so, assess whether they result in the level of occupational and social impairment specified by a particular rating. See Vazquez-Claudio, 713 F.3d at 118. The Federal Circuit has stated: "The 70 percent disability rating regulation contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas." 

As noted by the evidence, the Board finds that the Veteran's PTSD is typically characterized by depression, irritability/anger, moodiness, isolation and some occupational and social impairment. While other symptoms were sometimes noted in the record, they were not shown to be frequent, severe, and long lasting. See Vazquez-Claudio, 713 F.3d at 118. 

Considering the GAF scores throughout the record, the Board finds them to frequently fall into the moderate symptom range, which supports a 50 percent rating. While the June 2008 examination report noted the discrepancy between the Veteran's presentation and psychological testing results, the Board finds that the Veteran's PTSD symptoms caused occupational and social impairment with reduced reliability and productivity to at least some degree for the entire time period. Given the frequency, nature, and duration of those symptoms, the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity for the entirety of the appeal. They do not more closely approximate the types of symptoms or impairment contemplated by a 70 percent rating, and therefore, a 70 percent rating is not warranted. See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  Indeed, the fact that the Veteran has many friends and travels indicates that his social impairment is moderate at best.

The Board has concluded that the evidence of record shows a rating of 50 percent is warranted for the entire time period on appeal. Hart, 21 Vet. App. 505. The reasonable doubt rule is applied to the extent that the severity of the PTSD was initially unclear; to that extent the claim is allowed. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 



Bilateral Hearing Loss

VA disability compensation for impaired hearing is derived from the application in sequence of two tables. See 38 C.F.R. § 4.85(h) (2015); Table VI; and Table VII (also DC 6100). Table VI correlates the average pure tone threshold (derived from the sum of the 1000, 2000, 3000, and 4000-Hertz thresholds divided by four) with the ability to discriminate speech, providing a Roman numeral to represent the correlation. The table is applied separately for each ear to derive the values used in Table VII. Table VII is used to determine the disability rating based on the relationship between the values for each ear derived from Table VI. See 38 C.F.R. § 4.85. 

The assignment of a rating for hearing loss is achieved by a mechanical application of the rating schedule to the numeric designations assigned after audiometric valuations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). However, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that in addition to dictating objective test results in a VA audiology examination a VA audiologist should describe the functional effects caused by a hearing disability in his or her final report. 

There are provisions in the rating schedule allowing special consideration to cases of exceptional patterns of hearing impairment. This occurs when there are pure tone thresholds of 55 decibels or more in each of the specified frequencies or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. See 38 C.F.R. § 4.86 (2015). 

Procedurally, the Veteran was granted service connection for bilateral hearing loss in a November 1977 RO rating decision and assigned a noncompensable rating. 

The Veteran's hearing was evaluated in June 2008. An audiogram reads as follows. 


HERTZ

1000
2000
3000
4000
Avg
LEFT
5
15
45
85
38
RIGHT
5
10
30
70
29

Speech recognition scores were 100 percent bilaterally. The results were considered reliable. 

Based on the audiogram results at this examination, the resulting numeric designation was I for the right and left ears; intersecting the column in Table VI for average pure tone decibel loss falling between 0 and 41 with the line for percentage of speech discrimination of 100. Turning to Table VII, the result is a noncompensable rating. 

In December 2012, the Veteran received another VA examination. The results are below. 


HERTZ

1000
2000
3000
4000
Avg
LEFT
25
20
50
105+
50
RIGHT
20
15
35
95
41

Test results valid for rating purposes. Speech discrimination was 96 percent for the left ear and 100 percent for the right. The Veteran stated that due to hearing loss he had trouble understanding conversations with background noise present. He had to turn up the TV and has trouble with group conversations. 

In a May 2013 VA addendum, the examiner summarized that due to the Veteran's service connected hearing loss, he had trouble understanding the TV and when any background noise is present. 

Based on the audiogram results at this examination, the resulting numeric designation was I for the right and left ears. Turning to Table VII, the result is a noncompensable rating. 

The Board finds the Veteran is competent to state what he actually experiences regarding his hearing and that he is credible in his report of symptoms to the VA examiners. See Washington v. Nicholson, 19 Vet. App. 362. However, the actual measurement of his hearing acuity requires expertise; competent lay evidence alone is not enough. 38 C.F.R. § 3.159(a)(2). 

The Board finds that the evidence as a whole shows that a compensable evaluation is not warranted. Both the VA examination reports support a noncompensable rating under 38 C.F.R. § 4.85. The Board finds that functional impact of the bilateral hearing loss disability is adequately described in the record. The Veteran suffers some inconvenience as a result of his bilateral hearing loss. It is clear there is some functional impact, but the Veteran is still able to communicate with others and socialize with some minor adjustments. The current noncompensable rating best typifies the Veteran's bilateral hearing loss condition. 

The Board finds the severity of the Veteran's service-connected hearing loss is fully contemplated by the rating criteria. There is nothing exceptional about the Veteran's service-connected disability. The degree of disability exhibited is contemplated by the rating schedule. The Board finds that the threshold test is not met for referral for extraschedular consideration. 38 C.F.R. § 4.16(b); Thun, 22 Vet. App. 111. 

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. at 509-510, the Board has considered whether any staged ratings are appropriate. In the present case, the Board finds that no staged ratings are warranted. The Board does find that the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology. The appeal is denied. 

Extraschedular Ratings

Regarding the increased ratings the Board has contemplated whether the case should be referred for extraschedular consideration. An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied. First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. The Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. Id. 

Here, the Board finds the rating schedule adequately addresses the symptoms of the service-connected PTSD and bilateral hearing loss, as described above. For example, the evidence shows the Veteran has some social and occupational impairment with reduced reliability and productivity due to his symptoms. The Veteran has imperfect hearing. Such impairment is accounted for in the schedule. 38 C.F.R. § 4.130. The Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and no further analysis is necessary. Thun, 22 Vet. App. at 115-16. 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 




ORDER

New and material evidence having not been received, the petition to reopen the claim of service connection for malaria is denied. 

New and material evidence having not been received, the petition to reopen the claim of service connection for hepatitis is denied. 

Service connection for hypertension is denied. 

For the entire time period on appeal, a rating of 50 percent for PTSD (but no more) is granted.

A compensable rating for bilateral hearing loss is denied.



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


